DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/17/2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/17/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 of the U.S. Application No. 17/204,239 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application 17/204,262. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims is an obvious variation. For example, all the limitations of claim 1 of the instant Application can be found in claim 1 of U.S.  Application No. 17/204,239. U.S.  Application No. 17/204,262 teaches every limitation of the instant claims. The claims of U.S.  Application No. 17/204,262 obviously encompass all the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TASHIRO et al. (US 20200346639 A1, hereinafter “TASHIRO”) in view of OYAMA et al. (US 20200001864 A1, hereinafter “OYAMA”).
Regarding claim 1, TASHIRO (Figs. 1-8) discloses a vehicle control device configured to cause a user's own vehicle to be automatically parked inside a parking space, based on outputs of external environment sensors provided in the user's own vehicle (The parking target candidate presentation unit 201 calculates space in which the vehicle can be parked based on a position of the obstacle, a position of a white line, and the like obtained from the surrounding situation recognition sensor 125, and presents the space as a parking target candidate to the driver; TASHIRO at [0033]-[0034] and [0035]), the vehicle control device comprising one or more processors (processing unit 305) that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer- executable instructions to cause the vehicle control device to (…. Note that a program shown in this flowchart can be executed by a computer including a CPU, a memory, and the like. … this program can be provided by being stored in a storage medium of the vehicle control device 124 in advance; TASHIRO at [0050]): select the parking space (the parking target candidates are displayed on a screen of a navigation system or the like constituting the input and output device 128, and the driver selects a parking target position at which the driver wants to park from the parking target candidates; TASHIRO at [0033]); generate a movement path for parking from a starting position of parking to a position inside the selected parking space (The forward and backward movement switching determination unit 207 transmits switching of forward and backward movements to the transmission control device 123 based on forward and backward movement switching information that is an output result of the route generation unit 203; TASHIRO at [0039]).
TASHIRO does not explicitly teach control a propulsion device and a steering motor along the generated movement path, and wherein the steering motor generates a driving force based on a steering instruction from the vehicle control device and applies a steering axial force to a rack shaft to thereby cause vehicle wheels to be steered, and the one or more processors cause the vehicle control device to generate the movement path to cause the user's own vehicle to initiate traveling by the steering motor at the starting position of parking and with a steering axial force less than a full steering axial force. However, OYAMA teaches or at least suggests control a propulsion device and a steering motor along the generated movement path, and wherein the steering motor generates a driving force based on a steering instruction from the vehicle control device and applies a steering axial force to a rack shaft to thereby cause vehicle wheels to be steered (The assist motor 41 is integrated into a “steering mechanism including a steering wheel, a steering shaft coupled to the steering wheel, and a gear mechanism for steering” (not shown) of the vehicle. The EPS ECU 40 uses a steering torque sensor (not shown) provided in the steering shaft to detect a steering torque input to the steering wheel by the driver, to thereby drive the assist motor 41 based on the steering torque; OYAMA at [0032]), and the one or more processors cause the vehicle control device to generate the movement path to cause the user's own vehicle to initiate traveling by the steering motor at the starting position of parking and with a steering axial force less than a full steering axial force (“parking assist module 10Y programmed to execute the parking assist control including the steering angle automatic control for changing the steering angle of the vehicle, the driving force automatic control for controlling the driving force of the vehicle, and the braking force automatic control for controlling the braking force of the vehicle”, which are implemented by the CPU 10a; OYAMA at [0068]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TASHIRO to include the steering motor generates a driving force based on a steering instruction from the vehicle control device, as taught by OYAMA in order to perform a parking assistance requesting operation such that the occupant feels an inconvenience is reduced.

Regarding claim 2, TASHIRO, as modified by OYAMA discloses the claimed invention substantially as explained above. Further, OYAMA teaches or at least suggests wherein the one or more processors cause the vehicle control device to suppress the steering axial force, which causes traveling to be initiated at the starting position of parking and which is less than the full steering axial force, to a steering axial force that is capable of being generated at less than or equal to a maximum driving force of the steering motor (“parking assist module 10Y programmed to execute the parking assist control including the steering angle automatic control for changing the steering angle of the vehicle, the driving force automatic control for controlling the driving force of the vehicle, and the braking force automatic control for controlling the braking force of the vehicle”, which are implemented by the CPU 10a; OYAMA at [0068]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TASHIRO to include processors cause the vehicle control device to suppress the steering axial force, as taught by OYAMA in order to perform a parking assistance requesting operation such that the occupant feels an inconvenience is reduced.

Regarding claim 3, TASHIRO, as modified by OYAMA discloses the claimed invention substantially as explained above. Further, TASHIRO (Figs. 1-8) teaches or at least suggests wherein the one or more processors cause the vehicle control device to generate the movement path in which full steering is included while traveling along the movement path (The forward and backward movement switching determination unit 207 transmits switching of forward and backward movements to the transmission control device 123 based on forward and backward movement switching information that is an output result of the route generation unit 203; TASHIRO at [0039]).

Regarding claim 4, TASHIRO, as modified by OYAMA discloses the claimed invention substantially as explained above. Further, TASHIRO (Figs. 1-8) teaches or at least suggests wherein the propulsion device is a traveling motor (“parking assist module 10Y programmed to execute the parking assist control including the steering angle automatic control for changing the steering angle of the vehicle, the driving force automatic control for controlling the driving force of the vehicle, and the braking force automatic control for controlling the braking force of the vehicle”, which are implemented by the CPU 10a; OYAMA at [0068]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TASHIRO to include the propulsion device is a traveling motor, as taught by OYAMA in order to perform a parking assistance requesting operation such that the occupant feels an inconvenience is reduced.

Regarding claim 5, TASHIRO, as modified by OYAMA discloses the claimed invention substantially as explained above. Further, OYAMA teaches or at least suggests wherein full steering is prohibited in a region which is included in the movement path and in which a vehicle speed is less than a predetermined vehicle speed at which the steering axial force exceeds a maximum driving force of the steering motor (“parking assist module 10Y programmed to execute the parking assist control including the steering angle automatic control for changing the steering angle of the vehicle, the driving force automatic control for controlling the driving force of the vehicle, and the braking force automatic control for controlling the braking force of the vehicle”, which are implemented by the CPU 10a; OYAMA at [0068]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified TASHIRO to include steering is prohibited in a region which is included in the movement path, as taught by OYAMA in order to perform a parking assistance requesting operation such that the occupant feels an inconvenience is reduced.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663